COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00405-CV


Uneeda Reed                               §    From the 67th District Court

                                          §    of Tarrant County (67-259509-12)
v.
                                          §    May 29, 2014

Cook Children's Medical Center, Inc.      §    Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Uneeda Reed shall pay all of the costs of

this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By ___/s/ Sue Walker_________________
                                          Justice Sue Walker